Citation Nr: 1308439	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a gallbladder removal.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on verified active duty from September 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2004 and April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2004 RO decision, in pertinent part, denied service connection for a bilateral hearing loss disability.  

The April 2007 RO decision, in pertinent part, denied service connection for residuals of a gallbladder removal.  

In June 2010 and August 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for a bilateral hearing loss disability and for residuals of a gallbladder removal, for further development.  

The issue of entitlement to service connection for residuals of a gallbladder removal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed his active service.  

2.  The evidence does not clearly and unmistakably show that the Veteran's current bilateral hearing loss was not aggravated by service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically reports that he was exposed to acoustic trauma during service while serving as a combat construction engineer which caused, or aggravated, his bilateral hearing loss.  He indicates that he was also exposed to loud noise from artillery fire and explosions from incoming rockets, as well as from small arms fire.  He reports that he has suffered from bilateral hearing loss since his period of service.  He also essentially maintains that any bilateral hearing loss that pre-existed service was aggravated during his period of service.  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  On medical history form at the time of the time of an August 1967 induction examination, the Veteran checked that he did not wear hearing aids.  The reviewing examiner did not refer to any hearing problems.  The August 1967 objective induction examination report noted that the Veteran had no ear defects.  It was also noted that the Veteran's hearing was 15/15 on whispered voice testing in both ears.  An additional audiological evaluation noted that the pure tone thresholds in the Veteran's right ear were 15 (30), 15 (25), 15 (25), 20 (30), and 30 (35) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 20 (35), 10 (20), 20 (30), 20 (30), and 25 (30) decibels at the same frequencies.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

The August 1967 objective induction examination report clearly indicates that the Veteran had a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  While not noticed at the time, the Veteran had a pre-existing hearing disability at the time of induction and there is no presumption of soundness.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

On a medical history form at the time of the December 1969 separation examination, the Veteran checked that he had not worn hearing aids, and the reviewing examiner did not refer to any hearing problems.  The December 1969 objective separation examination report indicated that the Veteran had no ear defects and that his hearing was 15/15 on whispered voice testing.  An audiological evaluation was not performed.  

The Veteran served on verified active duty from September 1967 to December 1969.  His DD Form 214 indicates that his occupational specialty was combat construction engineer.  He had one year, eight months, and twenty-six days of foreign and or sea service.  His service personnel records reflect that he served in Vietnam as a tractor operator and loader operator with Company C, 27th Engineer Batallion from March 1968 to April 1969.  

Post-service private and VA treatment records show treatment for various disorders including bilateral hearing loss.  

A March 1997 private audiological evaluation report from Audiological Associates, Inc., indicated that pure tone thresholds in the Veteran's right ear were 15, 40, 40, 35, and 35 at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 35, 40, 35, 25, and 25 decibels at the same frequencies.  The examiner reported that the speech discrimination in the Veteran's right ear was 100 percent and that his speech discrimination in his left ear was 96 percent.  

An August 1999 audiological evaluation report from Audiological Associates, Inc., noted that pure tone thresholds in the Veteran's right ear were 30, 45, 40, 35, and 40 at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 40, 40, 40, 30, and 35 decibels at the same frequencies.  The examiner reported that there was no significant change in the baseline evaluation in either of the Veteran's ears since the prior March 1997 audiological evaluation.  

A September 2003 audiological evaluation report from Audiological Associates, Inc., showed results indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The examiner stated that the test results showed a moderate bilateral hearing loss with no significant air-bone gap in either ear.  The examiner reported that the results were consistent with sensorineural hearing loss.  

A March 2008 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran complained of difficulty with hearing on the telephone.  He also reported that he had ringing in the ears.  The Veteran indicated that he had a significant history of noise exposure and acoustic trauma during his period of service.  He stated that after his discharge from service, he worked for the government of Guam and was not exposed to significant occupational noise exposure.  He stated that he worked as an electrician at a power company from 1972 to 1996 in the civil service of the government of Guam.  It was noted that the Veteran reported no history of recreational noise exposure.  

The examiner reported results indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  As to diagnoses, the examiner indicated that the test results were consistent with moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The examiner commented that it was less likely as not that the Veteran's' acoustic trauma in service caused his present sensorineural hearing loss.  The examiner stated that the August 1967 audiogram, prior to the Veteran's military service, indicated abnormal pure tone thresholds and that no audiogram test was performed when the Veteran was discharged from active service.  The examiner reported that in March 1997, the Veteran underwent audiological testing and that the results indicated a mild sensorineural hearing loss.  The examiner noted that the current test results showed a significant deterioration in the Veteran's hearing, especially in the low frequencies since the March 1997 evaluation.  The examiner remarked that the Veteran's sensorineural hearing loss had become significantly worse during the previous ten years.  The examiner maintained that the acoustic trauma during the Veteran's period of service from 1967 to 1969 was not a factor in the hearing deterioration during the previous ten years.  

A November 2012 VA audiological examination report noted that the Veteran's claim file was reviewed.  The examiner reported results indicative of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner commented that the Veteran's bilateral hearing loss was less likely as not the result of military noise exposure.  The examiner also indicated that there was no significant hearing aggravation, beyond the normal progression during military service, in the Veteran's right ear and left ear.  The examiner maintained that the worsening of the Veteran's hearing loss was less likely than not due to documented in-service noise exposure.  

The examiner reported that when the Veteran's pre-service August 1967 audiogram was compared to the March 1997 audiogram performed twenty-eight years after his discharge from service, the results did not reflect worsening of his hearing disability (aggravation of hearing) due to noise exposure.  The examiner stated that rules and regulations from the Occupational Safety and Health Administration (OSHA) delineated and governed all civilian hazardous noise and hearing conservation programs in the United States.  The examiner indicated that using the August 1967 baseline and the March 1997 audiogram, the calculation showed no significant threshold shift (no significant hearing aggravation) with the result of noise exposure adjusted for age.  It was noted that the Veteran's right ear showed a 7 decibel shift (from an average of 2000, 3000, and 4000 Hertz) and OSHA considered a 10 decibel shift or greater a significant threshold shift.  The examiner stated that when an age correction was made, the Veteran's left ear showed a 0 decibel threshold shift (from an average of 2000, 3000, and 4000 Hertz.  The examiner remarked that there was no hearing aggravation due to noise.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The examiner, pursuant to the March 2008 audiological examination report, after a review of the Veteran's claims file, commented that it was less likely as not that the Veteran's' acoustic trauma in service caused his present sensorineural hearing loss.  The examiner stated that the acoustic trauma during the Veteran's period of service from 1967 to 1969 was not a factor in the hearing deterioration during the previous ten years.  The VA examiner did not provide any rationale for his opinion.     Significantly, the examiner did not address whether the Veteran's bilateral hearing loss worsened during service; failing even to discuss the Veteran's reports of hearing problems in service and hearing problems since service.   The Veteran is competent to report that he had hearing problems in service and hearing problems since service, and there is no evidence to the contrary.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The fact that a Veteran does not meet the regulatory requirements for a disability at separation, does not preclude establishing service connection, and that fact cannot serve as the basis for a negative nexus opinion.   Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board accords no probative value to the opinion proffered.  

The examiner, pursuant to the November 2012 VA audiological examination report, also reviewed the Veteran's claims file, and commented that his bilateral hearing loss was less likely as not the result of military noise exposure.  The examiner indicated that there was no significant hearing aggravation, beyond the normal progression during military service, in the Veteran's right ear and left ear.  The examiner further maintained that the worsening of the Veteran's hearing loss was less likely than not due to documented in-service noise exposure.  The examiner reported that when the Veteran's pre-service August 1967 audiogram was compared to the March 1997 audiogram performed twenty-eight years after his discharge from service, the results did not reflect worsening of his hearing disability (aggravation of hearing) due to noise exposure.  The examiner referred to OSHA standards and to averaging the decibel shift from averaging pure tone thresholds at 2000, 3000, and 4000 Hertz, in support of his conclusion that there was no worsening of the Veteran's bilateral hearing disability from the August 1967 audiogram to the March 1997 audiogram.  It is unclear from the record why the examiner solely averaged thresholds at 2000, 3000, and 4000 Hertz.  

Despite the VA examiner's reference to OSHA standards, there is a decrease in the Veteran's hearing acuity between the August 1967 and March 1997 audiological evaluations.  While noting the Veteran's statement regarding hearing loss in service and thereafter in the history section of the report, the VA examiner did not address them in his opinion.  See Davidson.  

The Veteran is competent to testify as to the severity of the symptomatology associated with his hearing problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran has alleged that his bilateral hearing loss began during service due to acoustic trauma and, essentially, that any worsening of his bilateral hearing loss occurred during service.  There is no evidence to the contrary.  

The Board accords no probative value to the opinion proffered.  

The Veteran has provided competent and credible reports that he had bilateral hearing problems in service and increased bilateral hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  There is no evidence of record that the Veteran was aware he had a hearing loss disability, pursuant to 38 C.F.R. § 3.385, at the time he entered service.  The Veteran clearly believes that his hearing worsened during service.   

While the medical evidence clearly and unmistakably shows that the Veteran had bilateral hearing loss prior to service, it does not clearly and unmistakably show that the hearing loss was not aggravated by such service beyond its normal course.  

There is no probative evidence of the Veteran's hearing level at the time of separation.  There is, however, probative evidence that his hearing is now worse than it was at induction.  VA has not met its burden.   

Service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for residuals of a gall bladder removal.  

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for a VA liver, gall bladder, and pancreas examination.  The examiner was to identify all current residuals or manifestations of the Veteran's gall bladder removal, and was requested to opine as to whether any such manifestations were at least as likely as not caused or aggravated by the Veteran's military service.  In the August 2012 remand, the Board specifically informed the examiner that the Veteran's use of treated and untreated water in Vietnam must be addressed.  

Pursuant to the August 2012 remand, the Veteran was afforded a VA gallbladder and pancreas examination in November 2012.  The Veteran reported that he underwent a cholecystectomy in 1974 at Guam Memorial Hospital.  He stated that he was in Vietnam from 1968 to 1969 and that when his unit was out in the fields, they would bathe in and drink river water that was untreated.  The Veteran reported that he was evaluated for abdominal pain, nausea, and dizziness at Guam Memorial Hospital in 1974.  He stated that he had been having such symptoms for the previous two to three years and was told that he had the stomach flu.  The Veteran indicated that while at Guam Memorial Hospital, he underwent exploratory surgery which reportedly noted a gallbladder that was close to bursting.  He related that he underwent the cholecystectomy and that his only current problem was constipation, as well as undergoing and appendectomy in 1997.  

The diagnosis was residuals of a cholecystectomy.  The examiner indicated that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a review of the Veteran's service treatment records showed no complaints or evaluations for gallbladder disease.  It was noted that the Veteran reportedly underwent a cholecystectomy in 1974 at Guam Memorial Hospital and was attributing that condition to drinking tainted water in Vietnam.  The examiner stated that a review of medical literature did not link cholecystitis or cholelithiasis with consumption of tainted water.  The examiner commented that, therefore, the Veteran's cholecystectomy was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

The VA examiner did not address the Veteran's reports of abdominal pain, nausea, and dizziness for two or three years prior to his 1974 cholecystectomy.  The Veteran was discharged from service in December 1969.  Additionally, the Veteran's service treatment records show treatment for some similar complaints during service with a diagnosis of malaria.  Further, in a March 2008 VA Form 9, the Veteran stated that he had stomach problems during service and that they worsened after service and led to his exploratory surgery, with gallbladder removal.  The Veteran is competent to report symptoms that he thought were related to gallbladder problems during service and since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the May 2010 remand has not been accomplished, the Veteran must be afforded another VA examination.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals of a gallbladder removal since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed residuals of a gallbladder removal.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to diagnose all current residuals of the Veteran's gallbladder removal.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed residuals of a gallbladder removal, are related to and/or had their onset during his period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered from stomach and/or gastrointestinal (including nausea and dizziness) problems during his period of service, as well as after service prior to his gallbladder surgery in 1974.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


